DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/632,748, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no support for a “pump control interface”.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no description of a “pump control” or “pump control interface”. While there is support for a “pump” (peristaltic pump, depicted as 118 in Figure 1; also see paragraph 36) integral to “controller” (depicted as 104 in Figure 1; also see paragraph 38) and the controller having “a display device or an interface device” (depicted as 130 in Figure 1; also see paragraph 38), there is no recitation or description of a “pump control interface”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the electrode circuit includes at least one of: the plasma in operational relationship with the active electrode; conductive fluid surrounding the active electrode; the active electrode; a return electrode; and the electrode-fluid interfaces”. It is unclear how the “plasma” and “conductive fluid” can be considered part of the electrode circuit, since circuit implies hardware components. Furthermore, the “active electrode” is already recited as part of the “electrode circuit” (claim 1, lines 8-9). 

Claim Objections
Claims 1, 6-7, 10, 12, 14 and 16 are objected to because of the following informalities: “flowrate” recited line 2 of claims 1, 6-7, 10, 14 and 16 and in lines 3 and 6 of claim 12. This appears to be a typographical error since “flow rate” is found in the specification, yet “flowrate” is absent. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “of any of claim 9”. It should be corrected to --of claim 9--. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,713,489 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an electrosurgical controller for an electrosurgical wand comprising: a pump control interface operable to control a pump for controlling a flowrate of flow of fluid proximal to an active electrode of the electrosurgical wand; and a processor configured to control the pump control interface to control plasma proximate to the active electrode, the plasma based on delivery of energy to the active electrode by the electrosurgical controller; and wherein the processor is configured to control the pump control interface in a first mode.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,448,988 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an electrosurgical controller having an electrosurgical wand and controlling a flowrate of flow of fluid proximal in a first and second energy range to an active electrode of the electrosurgical wand. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marion (US Patent Publication 20110270242 A1). 
As to claims 1 and 14-15 , Marion discloses an electrosurgical system including a controller (depicted as 110 in Figures 1, 10 and 13) with a pump control interface (e.g., paragraphs 67 and 95; also see Figure 1) operable to control a pump for controlling a flowrate of flow of fluid (e.g., paragraph 14; also see Figure 1, for example) proximal to an active electrode of the electrosurgical wand (probe, depicted as 120 in Figure 1; the examiner considers the probe to be a “wand”); and a processor (e.g., paragraph 13) configured to control the pump control interface to create plasma proximate to the active electrode (e.g., paragraphs 71 and 95-96), the plasma based on delivery of energy to the active electrode by the electrosurgical controller (e.g., paragraph 20; also see claim 23 on page 9); and wherein the processor is configured to control the pump control interface (e.g., paragraphs 13-14 and 19) in a first ablation mode based on a value indicative of an impedance of an electrode circuit comprising the active electrode (depicted as 12 in Figure 2; also see paragraphs 52-56 and 66), so as to maintain a desired stability of the plasma (e.g., paragraphs 71-75; also see Figure 5). 
As to claim 2, since Marion discloses a microprocessor or microcontroller (e.g., paragraphs 13 and 91; depicted as 92 in Figure 13) is configured to control the pump control interface, Marion necessarily controls the pump control interface so that the plasma is less stable, causing periods of regular but uncontrolled plasma collapse. 
As to claim 3, Marion discloses the processor is further configured to control the pump control interface to operate in a second ablation mode, configured to maintain a desired stability different to that of the first ablation mode (e.g., paragraphs 51 and 93-96). 
As to claim 4, Marion discloses the electrode circuit includes the active electrode (depicted as 12 in Figure 2; also see paragraph 66) and a return electrode (depicted as 17 in Figure 2; also see paragraph 66). 
As to claim 5, Marion discloses the value indicative of impedance is based on the volume flow of fluid and/or gasses away from the location of the plasma (e.g., paragraph 56). 
As to claims 6-7, Marion discloses the processor is configured to control the pump control interface to decrease or increase the flowrate of flow of fluid in said electrosurgical wand in response to a decrease or increase, respectively, in a value indicative of impedance of the electrode circuit corresponding to a lack of operational relationship with the tissue (e.g., paragraphs 14, 19, 51 and 92-95). 
As to claim 8, Marion discloses an aspiration aperture and wherein the pump control interface is operable to control the pump for controlling an aspiration flow of fluid into the aspiration aperture (e.g., paragraph 14, 67-68, 72 and 90; Also see lumen 20 in Figure 9). 
As to claims 9 and 12, Marion discloses the processor is configured to control the electrosurgical controller to control the pump control interface (e.g., paragraphs 14 and 19) to deliver energy to the active electrode within a first energy range when in the first ablation mode, and to deliver energy to the active electrode within a second energy range when in the second ablation mode, wherein the second energy range is lower than the first energy range (e.g., paragraphs 51 and 92-95).
As to claim 10, Marion discloses a processor is configured to control the pump control interface to decrease the flowrate of flow of fluid in said electrosurgical wand (e.g., paragraphs 51 and 91-96). Therefore, Marion necessarily decrease the flow rate of flow of fluid in the 
As to claim 11, Marion discloses comprises a plurality of energy setpoints (e.g., paragraphs 91-94). 
As to claim 13, Marion discloses the electrosurgical controller is configured to deliver the energy to the active electrode in the form of RF electrical current (e.g., paragraphs 51, 76 and 83). 
As to claim 16, Marion discloses the processor is configured to control the pump control interface to decrease the flowrate through said electrosurgical wand in response to collapsed plasma (e.g., paragraphs 51 and 93-96). 
As to claim 17, Marion discloses a voltage generator for providing the energy for delivery to the active electrode (e.g., paragraphs 51-52 and 65). 
As to claim 18, Marion discloses the processor is further configured to control the pump control interface in a second mode (e.g., paragraphs 93-96) so as to avoid plasma collapse. 
As to claim 19, Marion discloses the first mode is configured so that more heat is dissipated into a target tissue, and wherein the second mode is configured so that less heat is dissipated into the target tissue (e.g., paragraphs 10-12 and 93-96).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939.  The examiner can normally be reached on M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792